980 A.2d 1228 (2009)
In re RICHARD J. HAAS, Respondent.
No. 09-BG-749.
District of Columbia Court of Appeals.
October 1, 2009.
BEFORE: REID and OBERLY, Associate Judges; and NEWMAN, Senior Judge.

ORDER
PER CURIAM.
On consideration of the New York Supreme Court, Appellate Division Order suspending respondent from the practice of law in that jurisdiction see Matter of Haas, 3 A.D.3d 732, 770 N.Y.S.2d 663 [2004], this court's July 21, 2009, order suspending respondent from the practice of law in this jurisdiction pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, respondent's failure to respond to that order, and the statement of Bar Counsel regarding reciprocal discipline; and it appearing that respondent has failed to file the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Richard J. Haas, is hereby suspended from the practice of law in the District of Columbia for a period of three years with reinstatement conditioned on a showing of fitness. See Rules of Prof. Conduct, 1.13 (duty to represent client diligently) & 1.15 a safekeeping property; In *1229 re Fair, 780 A.2d 1106 (D.C.2001); In re Belli, 766 A.2d 526, 527 (D.C.2001). It is
FURTHER ORDERED that for purposes of reinstatement respondent's suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).